Title: Monday June 21.
From: Adams, John
To: 


       This Morning I found Mr. Marbois recovered of his Sea Sickness. I fell into Conversation with him, about his illness, advised a Dish of Tea, which he readily accepted, told him he must learn to drink Tea in America in order to please the Ladies, who all drank Tea. That the american Ladies shone at the Tea Table. He said, he had heard they were very amiable and of agreable Conversation. I said Yes, but they could not dance, nor sing, nor play Musick, nor dress so well as the European Ladies. But they had Wit and Sense and Virtue.—After a great deal of Chat like this, I asked him—Sir you mentioned last night Malsherbes Orations. Who and What was Malesherbes?—He said Malsherbes was President of the Court of Aids, during the Disputes between the late King and the Parliament of Paris. That he made his orations in the Course of those Disputes. That most of them were not printed, only a few of the latter ones were printed in the Newspapers. That He was banished by the late King with the Parliament, and after the Accession of the present King was recalled and made one of his Ministers, in which Place he continued 18 Months. But finding Things were likely to take a Turn not perfectly agreable to his Mind and that he could not continue in Place with Honour he resigned and lives a private Life in Paris and is happy. He is the Son of a Late Chancellor De lamoignon de Malesherbes, who was a famous Man. He goes by the Name of De la Moignon. He died about five Years ago, and it was thought his Son would take the same Name of Lamoignon, but he choses to go by that of Malesherbes. He is a great Man, an intimate Friend of Mr. De Turgot. Mr. Malesherbes is Uncle to the Chevalier de la Luzerne. I have dined twice, within a few Weeks past, with Mr. Franklin at the House of Mr. Malesherbes, and once with him at Mr. Franklins. The Acquaintance was formed upon Occasion of the Appointment of the C. De la Luzerne to go to America.
       I lamented that I had not seen Mr. Malesherbes, said that I had the Pleasure to dine often with Mr. Turgot at his House and at ours. That Mr. Franklin was very intimate with Mr. Turgot, who I thought was a very good Man.—Yes says Mr. Marbois, but a little too systematical and a little too enthusiastical.... I said Enthusiasm was sometimes a very good Quality, at least very usefull.—Not for a Minister, says M.M.—Yes for a Minister, in some Cases, and Circumstances.—Ay says he, at sometimes when he can communicate his Enthusiasm to All about him. But at others when his Enthusiasm will be opposed by Millions of People of great Weight, it will not do.
       I am very happy to hear of these Connections. I shall discover more of them yet. This Mr. Marbois is one of the best informed, and most reflecting Men I have known in France. I warrant I shall have much Pleasure in his Conversation.
       About Three O Clock, the Chevalier and I walking upon Deck, he took me under the Arm, and told me, he had something to communicate to me, which he had bound himself in Honour not to communicate, while he was in France.
       
       Les Espagnols viennent, de se declarer.—Comment, said I?—Aux Anglois said the Chevalier. They have declared that the Court of London having rejected all the Propositions for Peace, which they had made, they were now determined to declare them selves on the side of France, and to assist them with all their Force by Land and Sea, in every Part of the World, and accordingly they have ordered 17 Ships of the Line or 19 to join the Comte D’orvilliere, making up 50 Sail, in the whole. They have a Minister in America, at Congress. And they are to concert with Congress all their military Operations. Without saying any Thing about the Independance of America. —Je ne comprend pas le Politique D’Espagne said I. (This instantly struck me disagreably. I am jealous of some Scheme. The Subtilty, the Invention, the profound Secrecy, the Absolute Silence of these European Courts, will be too much for our hot, rash, fiery Ministers, and for our indolent, inattentive ones, tho as silent as they.) This within Crochets was not said, but is a Reflection of my own. The Chevalier added, The Basis of every Proposition for Peace that Spain has made was, an Acknowledgement of the Independance of Amerique.
       He added farther, We i.e. the french have within this Month offered, that if the English would withdraw their Troops from N. York, Rhode Island and Long Island all Things should remain as they were.—Note, this I dont understand. What becomes of Georgia? What was to become of the Sea War? &c.
       The Chevalier added, this was rejected by the Court of London....
       By this it appears, the Court of Spain have given Mr. Lee the Go by. They may have made a Treaty with Congress by their Ambassador there.
       I said the English would make great Depredations upon the Spanish Trade.—How, says the Chevalier?—By their little Cutters and Luggers said I.—Oh the Spaniards, said he, dont make an active Commerce like the French. Their Commerce is made in large Vessells, and always well escorted.
       This News operates upon my Mind, like the Affair of Sarratoga. It is not good enough and therefore, the Disappointment makes me Melancholly.
       The Chevalier said one other Thing worth Remembrance. He said that The Americans did not know, what their Commerce with France would be. The great and able Merchants had not yet traded to America. Who is it, said He, that has traded to America, but a Parcell of little Rascals, petits Coquins, and Adventurers who have sold the worst Merchandises, for great Prices.—This Conversation was all in french and may not be perfectly translated, but I believe it is.
       
       I have much Satisfaction in reflecting, that in all the Conversations I have yet had with the Chevalier, no unguarded Word has escaped me. I have conversed with that Frankness that makes a Part of my Character, but have said nothing that I did not mean to say.
       I find a Gentleman in the Suit of the Chevalier, in the Character of Interpreter and English Master who has written a large Volume upon English Pronunciation and Accent. His Name is Carrè.
      